Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 20190241198 A1 to Mori et al. (hereinafter, Mori) in view of KR 20140133320 A to Ji et al. (hereinafter, Ji) and US 20200012276 A1 to Dochow et al. (hereinafter, Dochow).  
Regarding claim 3, Mori discloses:
An autonomous driving apparatus comprising: a sensor unit configured to detect a surrounding vehicle around an ego vehicle that autonomously travels and a state of a driver and a state of a passenger who has got in the ego vehicle; a driving information detector configured to detect driving information on a driving state of the ego vehicle; a memory configured to store map information; and a processor configured to control autonomous driving of the ego vehicle based on the map information stored in the memory; the processor is configured to: control autonomous driving of the ego vehicle based on a first expected driving trajectory generated based on the map information and the driving information of the ego vehicle detected by the driving information detector {paragraphs [0081], [0089], [0267], [0263], [0091]: vehicle 1 enables all of or a portion of driving control autonomously / sensor 62 detects the surrounding situation of vehicle 1 / the characteristic amount pertaining to vehicle interior sensing includes personal identification information indicating who the driver is [state of a driver] and who the fellow passenger is [state of a passenger]/ the characteristic amount pertaining to a speed is the speed, acceleration rate, deceleration rate, or the like of the vehicle, for example, and these characteristic amounts [driving information] are acquired from a speed sensor or the like mounted to the vehicle / map information acquisition unit 64 acquires, as information about the surrounding situation of vehicle 1, map information around vehicle 1 such as the road on which vehicle 1 is traveling / [it is noted that the autonomous driving control and the map information acquisition imply a processor configured to control autonomous driving of the ego vehicle based on the map information stored in the memory]};
control the autonomous driving of the ego vehicle by selectively applying the first expected driving trajectory and a second expected driving trajectory based on the state of the driver or the state of the passenger detected by the sensor unit {paragraphs [0267], [0272]: when driver x performs a lane change without having a fellow passenger in FIG. 22, the speed level is 8, and the operation amount levels for the steering wheel, the brake, and the accelerator are respectively 4, 6, and 8 / paragraph [0273]: while in autonomous driving, vehicle controller 7 selects [select driving trajectory], from the driving characteristic models in. FIG. 22, the driving characteristic model corresponding to the driver, behavior, and fellow passenger, according to who the driver is [based on the state of the driver or the passenger detected], behavior is executed and who the fellow passenger}.
Mori does not explicitly disclose: 
[1]	 the memory stores a lane change pattern of the driver analyzed based on the driving information of the ego vehicle when the ego vehicle changes lanes, and a lane change rate determined based on information on a state of a road when the ego vehicle changes lanes and indicative of a tempo of the lane change of the ego vehicle. 
[2] 	the lane change rate stored in the memory is a base for generating the first expected driving trajectory.
[3]	wherein the second expected driving trajectory is generated by incorporating a corrected lane change rate corrected from the lane change rate stored in the memory.
[4]	the lane change rate is mapped to an entrance steering angle and entrance speed for entering a target lane when the ego vehicle changes lanes, and stored in the memory; the processor is configured to control the autonomous driving of the ego vehicle based on the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the first expected driving trajectory.
[5] 	the processor is configured to control the autonomous driving of the ego vehicle based on an entrance steering angle and entrance speed having values greater than the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the second expected driving trajectory.
[6] 	the processor is configured to control the autonomous driving of the ego vehicle based on the second expected driving trajectory, when: it is determined that an emergency medical situation has occurred in the driver, based on the state of the driver detected by the sensor unit, if the passenger other than the driver has not entered the ego vehicle; and  it is determined that an emergency medical situation has occurred in the passenger, based on the state of the passenger detected by the sensor unit, if the passenger, in addition to the driver, has entered the ego vehicle.  
	Ji teaches [1] ~ [5].
[1] 	the memory stores a lane change pattern of the driver analyzed based on the driving information of the ego vehicle when the ego vehicle changes lanes {abstract of the English translation: vehicle analyzing the operation information in the lane change of the vehicle with measure and produces the lane change pattern index of the operator} and a lane change rate determined based on information on a state of a road when the ego vehicle changes lanes and indicative of a tempo of the lane change of the ego vehicle {abstract: applying a variable lane change rate in which the property of the operator is considered and controlling the lane change of the vehicle, the proposed apparatus comprises the curvature recognition unit calculating the curvature of the road}. 
It is noted that the curvature of the road indicates a state of the road and the term lane change rate itself implies that the determined lane change rate is indicative of a tempo of the lane change of the ego vehicle.
 It would have been obvious to incorporate the lane change pattern and lane change rate features of Ji in order to provide lane change pattern and lane change rate as additional factors in determination of trajectory.
 [2] 	 the lane change rate stored in the memory is a base for generating the first expected driving trajectory {abstract: produces the lane change pattern index of the operator and accumulates and stores}.
	It would have been obvious to utilize the stored lane change rate of Ji as a factor in determination of trajectory.
[3] 	wherein the second expected driving trajectory is generated by incorporating a corrected lane change rate corrected from the lane change rate stored in the memory {abstract: the variable lane changing rate application part changing the lane change rate of the vehicle based on the lane change pattern of the operator}.
	It is noted changing the rate based on the lane change pattern means correction of the rate.
	It would have been obvious to incorporate the lane change rate changing feature of Ji in order to reflect corrected data for more precise generation of the second trajectory. 
[4] 	the lane change rate is mapped to an entrance steering angle and entrance speed for entering a target lane when the ego vehicle changes lanes, and stored in the memory {page 6, lines 38-43: the lane change pattern generation part comprises the operation information measuring unit measuring the duration which hangs until it is changed to the off state in the state where the first steering angle of the point of time when the vehicle starts the lane change with the operation information / it is noted that the first steering angle corresponds to the entrance steering angle, and when the vehicle starts the lane change corresponds to the entering a target lane}; the processor is configured to control the autonomous driving of the ego vehicle based on the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the first expected driving trajectory {page 12, lines 42-47: the corresponding vehicle movement information is input to the information of cars input interface (420) from the vehicle information sensor of the wheel speed sensor (Wheel Speed Sensor: 421), the steering angle sensor (Steering Angle Sensor: 423)}.
	It would have been obvious to modify the lane change pattern generation part of Ji to consider the entrance speed in order to update the pattern with the measured control data at entrance.
[5] 	the processor is configured to control the autonomous driving of the ego vehicle based on an entrance steering angle and entrance speed having values greater than the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the second expected driving trajectory {Ji, page 6, lines 38-43; page 12, lines 42-47; page 7, lines 1-7: when the steering angle of vehicle is the reference value or greater, the lane change control apparatus more includes the lane change beginning recognition part recognizing the time when the vehicle starts the lane change}.
	It would have been obvious to modify the greater steering angle recognition feature of Ji so that greater entrance speed is recognized also in order to reflect the driving environment based on the status of driver in determining the trajectory. 
In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane change pattern, lane change rate, and the entrance steering value features of Ji with the described invention of Mori in order to reflect the driving environment based on the driver’s status.
Dochow teaches [6].
[6]	the processor is configured to control the autonomous driving of the ego vehicle based on the second expected driving trajectory, when: it is determined that an emergency medical situation has occurred in the driver, based on the state of the driver detected by the sensor unit, if the passenger other than the driver has not entered the ego vehicle; and  it is determined that an emergency medical situation has occurred in the passenger, based on the state of the passenger detected by the sensor unit, if the passenger, in addition to the driver, has entered the ego vehicle {paragraph [0013]: it is determined whether a health impairment is present which, for example, makes the driver unfit to drive. The driving assistance system can for this purpose have a correspondingly configured passenger compartment sensor system. If it has been determined that the driver's health is impaired, the replanning of the original route [second expected driving trajectory] can take place in such way that the optimum stopping point has a shortest or fastest route to a facility for emergency medical treatment.}
	It is noted that the passenger compartment sensor system can cover both the driver and the passenger and  the replanning of the original route corresponds to controlling based on the second expected driving trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compartment sensor system and route replanning feature of Dochow with the described invention of Mori in order to change the path of the vehicle to handle the emergency medical situation. 
Regarding claim 10, Mori discloses: an autonomous driving method comprising: a first control step of controlling, by a processor, autonomous driving of an ego vehicle based on a first expected driving trajectory generated based on map information stored in a memory and driving information of the ego vehicle, and a second control step of controlling, by the processor, the autonomous driving of the ego vehicle by selectively applying the first expected driving trajectory and a second expected driving trajectory based on a state of the driver or a passenger detected by a sensor unit and getting in the ego vehicle {paragraphs [0081], [0089], [0267], [0263], [0091], [0272], [0273]}.
Ji teaches: a lane change rate stored in a memory is also a base for generating the first expected driving trajectory; wherein the lane change rate is determined based on a lane change pattern of a driver analyzed based on the driving information of the ego vehicle when the ego vehicle changes lanes and information on a state of a road when the ego vehicle changes lanes, and the lane change rate is indicative of a tempo of the lane change of the ego vehicle and stored in the memory; wherein the second expected driving trajectory is generated by incorporating a corrected lane change rate corrected from the lane change rate stored in the memory, wherein: the lane change rate is mapped to an entrance steering angle and entrance speed for entering a target lane when the ego vehicle changes lanes and stored in the memory; the processor controls the autonomous driving of the ego vehicle based on the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the first expected driving trajectory; the processor controls the autonomous driving of the ego vehicle based on an entrance steering angle and entrance speed having values greater than the entrance steering angle and entrance speed mapped to the lane change rate, when controlling the autonomous driving of the ego vehicle based on the second expected driving trajectory {abstract, page 6, lines 38-43/ page 12, lines 42-47 / page 7, lines 1-7}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane change pattern, lane change rate, and the entrance steering value features of Ji with the described invention of Mori in order to reflect the driving environment based on the driver’s status.

Dochow teaches: in the second control step, the processor controls the autonomous driving of the ego vehicle based on the second expected driving trajectory when: it is determined that an emergency medical situation has occurred in the driver based on the state of the driver detected by the sensor unit, if a fellow passenger other than the driver has not entered the ego vehicle; and it is determined that an emergency medical situation has occurred in the passenger based on the state of the passenger detected by the sensor unit, if the passenger in addition to the driver has entered the ego vehicle {paragraph [0013]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compartment sensor system and route replanning feature of Dochow with the described invention of Mori in order to change the path of the vehicle to handle the emergency medical situation.
	Claims 4, 7, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, Ji, Dochow and in further view of US20210146954A1 to Kaji et al. (hereinafter, Kaji).  
Regarding claim 4, which depends from claim 3, the modified Mori does not explicitly teach: wherein the processor is configured to control the autonomous driving of the ego vehicle based on the first expected driving trajectory when a driving concentration level of the driver determined based on the state of the driver detected by the sensor unit is equal to or greater than a preset critical concentration level, if the passenger other than the driver has not entered the ego vehicle. Kaji teaches in paragraph [0160]: the monitoring determiner 140B of the occupant state monitor 140 determines whether or not a direction of the face or the line of sight detected by the image processor 140A is within a first angle range 401 based on a certain direction [on the state of the driver detected by the sensor unit is equal to or greater than a preset critical concentration level] , determines that the occupant is in the “Eyes On” state if the direction of the line of sight or the face of the occupant is within the first angle range 401, and determines that the occupant is in the “Eyes Off” state if the direction of the line of sight or the face of the occupant is not within the first angle range 401. It is noted that while no fellow passenger [Mori teaches detecting fellow passenger, paragraphs [0267], [0273]] means less safety requirement, driver’s concentration is still required for normal planned driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver line of sight detection feature of Kaji with the described invention of the modified Mori in order to check driver’s concentration required for normal planned driving [first trajectory].
Regarding claim 7, which depends from claim 3, Kaji teaches: further comprising an output unit, wherein the processor is configured to output a warning through the output unit either when a driving concentration level of the driver of the ego vehicle is less than a preset critical concentration level or when it is determined that an emergency situation has occurred in the driver or the passenger of the ego vehicle {paragraph [0162]: when the monitoring determiner 140B determines that the occupant is not fulfilling the obligation to monitor surroundings, the HMI controller 120 issues a warning by causing the display of the HMI 400 to display images and causing the speaker to output a sound}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning feature of Kaji with the described invention of the modified Mori in order to warn the driver.
Regarding claim 11, which depends from claim 10, the modified Mori teaches: wherein in the second control step,  the processor controls the autonomous driving of the ego vehicle based on the first expected  driving trajectory, when a driving concentration level of the driver determined based on the state of the driver detected by the sensor unit is equal to or greater than a preset critical concentration level, if the passenger other than the driver has not got in the ego vehicle {Kaji, paragraph [0160]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver line of sight detection feature of Kaji with the described invention of the modified Mori in order to check driver’s concentration required for normal planned driving.
Regarding claim 14, which depends from claim 10, Kaji teaches: wherein in the second control step, the processor outputs a warning either when a driving concentration level of the driver of the ego vehicle is less than a preset critical concentration level or when it is determined that an emergency situation has occurred in the driver or the passenger of the ego vehicle {paragraph [0162]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning feature of Kaji with the described invention of the modified Mori in order to warn the driver.

Response to Arguments
Applicant's arguments filed September 5, 2022 have been fully considered but they are not persuasive. 
Applicant argued that the cited references fail to teach the following limitation of claim 3:  the processor is configured to control the autonomous driving of the ego vehicle based on the second expected driving trajectory, when: it is determined that an emergency medical situation has occurred in the driver, based on the state of the driver detected by the sensor unit, if the passenger other than the driver has not entered the ego vehicle; and  it is determined that an emergency medical situation has occurred in the passenger, based on the state of the passenger detected by the sensor unit, if the passenger, in addition to the driver, has entered the ego vehicle.  
Applicant argued that Dochow teaches determining health impairment of the driver only and not a non-driving passenger. 
Examiner respectfully disagree. It is pointed out that the claimed invention is directed to determine health impairment of passenger(s) including the driver and to control the vehicle based on the second expected driving trajectory if health impairment for the driver or the passenger is determined. As explained in the office action, Mori discloses detecting state of both the driver and the passenger in paragraphs [0267], [0273]. Dochow teaches in paragraph [0013]: it is determined whether a health impairment is present which, for example, makes the driver unfit to drive. The driving assistance system can for this purpose have a correspondingly configured passenger compartment sensor system. It is pointed out that the passenger compartment sensor system can cover anyone in the passenger compartment system including a driver and a passenger. 
Mori discloses detecting state of both the driver and the passenger. Dochow is cited to teach determining health impairment of either the driver or passenger. Further, Dochow’s passenger compartment sensor system can determine heal impairment of both the driver and the passenger. 
As explained above, the 103 rejections in the previous office action are maintained. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661